Citation Nr: 1703072	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left shoulder disorder, and if so, whether service connection is warranted.

3.  Entitlement to service connection for a right shoulder disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1979, and January 1980 to January 1983 in the United States Army, with subsequent service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2015, the Board denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In August 2016, the Court vacated the November 2015 Board decision, and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

The Board recognizes that in June 2016, the Veteran filed a timely notice of disagreement (NOD) in response to a June 2016 rating decision.  Given that this NOD was filed so recently and the RO is likely processing it, a remand of these claims for the issuance of a statement of the case (SOC) would be premature at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As described in the August 2016 Joint Motion, the Board's November 2015 decision was vacated due to the indication of outstanding VA treatment records.  Specifically, March 2014 VA treatment notes indicated the presence of November 2010 VA treatment for the Veteran's back, and April 2004 treatment of her shoulders.  These records must be obtained.  

In addition, in September 2016 correspondence, the Veteran requested that the matter be remanded so the RO could review the evidence in the first instance.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all VA treatment she has received for the disorders on appeal. 

The RO must associate with the record copies of all outstanding VA treatment records, to include records identified by the Veteran, as well as all outstanding records from locations of her prior treatment- (a.) the VAMC in Little Rock (Central Arkansas Veterans Healthcare System John L. McClellan Memorial Veterans Hospital), and (b.) the VAMC in North Little Rock (Central Arkansas Veterans Healthcare System Eugene J. Towbin Healthcare Center).  The request must include, but not be limited to, records from April 2004 and November 2010, as discussed by the Court.

If no records can be obtained, VA's efforts must be documented for the record.

2.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




